                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


UNITED STATES OF AMERICA                         )
                                                 )
              vs.                                )      Case No. 14 CR 446
                                                 )
CHIKOSI WALKER                                   )


                        MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

       Chikosi Walker pled guilty to participating in a scheme to defraud the IRS by filing

false tax returns in the names of individuals incarcerated by the Illinois Department of

Corrections. The Court sentenced him to a term of imprisonment of forty-two months, to

be followed by three years of supervised release. The Court also ordered him to pay

restitution in the amount of $339,787.28. Walker has moved to compel the government

to file a motion under Federal Rule of Criminal Procedure 35(b) to reduce his sentence

for his claimed substantial assistance with an investigation into his co-defendant.

                                      Background

       Walker operated a tax preparation business called Walker Tax Service. In 2008

and 2009, he and his friend Pierre Young participated in a scheme to defraud the IRS.

Young provided Walker with the names and social security numbers of persons

incarcerated by the Illinois Department of Corrections. Walker filed fraudulent tax

returns on behalf of those individuals, and he and Young collected the proceeds from

the tax returns.

       Walker and Young were indicted in August 2014 on three counts of wire fraud
(18 U.S.C. § 1343) and one count each of converting money belonging to the United

States (18 U.S.C. § 641). In April 2015, Young pled guilty to the charge under section

641, and the Court sentenced him to a term of imprisonment of twenty-four months, two

years of supervised release, and restitution totaling $105,615.

      Walker proceeded to trial in April 2016. The Court declared a mistrial after the

jury was unable to return a unanimous verdict. Walker ultimately entered a guilty plea

on one count of wire fraud on February 2, 2017. The Court sentenced Walker on June

2, 2017. A central issue at the hearing was whether he was subject to a Sentencing

Guidelines enhancement for obstructing justice. The government submitted audio

recordings of phone conversations in which Walker exhorted Young to tell the truth in

his testimony but also specifically instructed him about what to say. There was also

evidence that Walker deposited almost $2,000 into Young's commissary account.

      At sentencing, Walker argued that he had not obstructed justice but had merely

encouraged Young to be truthful. The Court rejected that argument, finding that the

tenor and context of the conversations made it evident that Walker was encouraging

Young to lie. Walker also denied paying Young for his testimony. He alleged that at

one point Young demanded $15,000 or $20,000 in exchange for favorable testimony

and that he (Walker) immediately informed the government. The Court also rejected

this argument because it found that Walker cooperated only because the government

turned over the audio recordings in which Walker admitted his guilt and tried to

influence Young's testimony. Based on this evidence, the Court found that the

government established the enhancement for obstruction of justice by a preponderance

of the evidence.



                                            2
       Walker alleges that the government promised a lighter sentence in exchange for

cooperation in the investigation of Young's alleged attempt to obstruct justice. The

government categorically denies that allegation. Walker has filed a motion to compel

the government to file a motion to reduce his sentence for substantial assistance under

Federal Rule of Criminal Procedure 35(b).

                                       Discussion

       Rule 35(b) allows the Court, on the government's motion, to "reduce a sentence

if the defendant, after sentencing, provided substantial assistance in investigating or

prosecuting another person." Fed. R. Crim. P. 35(b)(1).

A.     Jurisdiction

       The government first argues that the Court lacks jurisdiction over Walker's

motion. It cites United States v. Obeid, 707 F.3d 898 (7th Cir. 2013), in which the

Seventh Circuit held that "the defendant may challenge the government's refusal" to file

a Rule 35(b) motion "in a motion under 28 U.S.C. § 2255." Id. at 901. The government

argues that because Walker has already filed a motion under section 2255, the present

motion is barred as a successive motion under section 2255 for which Walker has not

obtained authorization. See 28 U.S.C. § 2255(h).

       The Seventh Circuit has clarified, however, that a defendant need not proceed

under section 2255 in this situation but may instead file a motion to compel the

government to file a Rule 35(b) motion. See Kirk v. U.S. Dep't of Justice, 842 F.3d

1063, 1066 (7th Cir. 2016). The court stated that "there cannot be any doubt about the

district court's power to entertain a motion asking the judge" to compel the government

to file a motion under Rule 35(b). Id. That is precisely what Walker has filed, and under



                                             3
Kirk, the Court has jurisdiction over his motion.

B.     Waiver

       The government next contends that Walker waived any arguments concerning its

claimed promises of a lesser sentence. It argues that Walker should have raised his

arguments about substantial assistance at the sentencing hearing, and it points out that

he failed to do so despite the parties' lengthy colloquy on the related issue of the

Sentencing Guidelines enhancement for obstruction of justice.

       The government's waiver argument is misplaced. Rule 35(b) permits the

government to move for a sentence reduction if the defendant provides substantial

assistance "after sentencing." It would be inconsistent with this language to hold that a

defendant waives an argument under Rule 35(b) by failing to raise it at his sentencing

hearing. The case the government cites, United States v. Garcia, 580 F.3d 528 (7th Cir.

2009), concerns a defendant's failure to object to the alleged miscalculation of his

offense level in the pre-sentence report, not a waiver or forfeiture under Rule 35(b).

See id. at 541-42. Garcia thus provides no support for the government's waiver

argument in this case.

       The more salient problem with Walker's motion, therefore, is that he appears to

contend that he provided all of the alleged assistance before his sentencing. See, e.g.,

Walker's Mot. to Compel, dkt. no. 296, at 2 ("Prior to this Court's imposition of a

sentence upon Def. Walker he acted gratuitously in assisting the government."). Walker

points to no authority suggesting that the Court may grant a Rule 35(b) motion for a

sentence reduction based on assistance rendered before sentencing, and the plain

language of Rule 35(b) seems to foreclose that possibility. Walker is therefore ordered



                                             4
to show cause why his motion should not be denied for the reason that Rule 35(b)

applies only to substantial assistance provided after sentencing.

                                      Conclusion

       For the foregoing reasons, the Court orders the defendant to show cause in

writing, by no later than June 26, 2019, why his motion to compel should not be denied

on the ground that any substantial assistance was provided to the government before

his sentencing. The government may file a reply to the defendant's submission by no

later than July 10, 2019. The Clerk is directed to mail a copy of this memorandum

opinion to the defendant at the following address: Chikosi Walker, Federal Prison

Camp, 1001 One Mile Rd., P.O. Box 1002, Thomson, IL 60185.



                                                ________________________________
                                                     MATTHEW F. KENNELLY
                                                     United States District Judge

Date: June 5, 2019




                                            5
